Order entered October 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00058-CR

                                 WILLIAM SNOW, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause Nos. F11-35377-S

                                             ORDER
       On September 17, 2013, this Court ordered the Dallas County District Clerk to file,

within fifteen days, a supplemental record containing the judicial confession for this case. To

date, we have not received the supplemental record.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, a supplemental record containing the judicial confession in this case.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office,

Criminal Records Division; and to counsel for all parties.


                                                       /s/    LANA MYERS
                                                              JUSTICE